Exhibit 10

Description of Compensation Plan
For Non-Employee Directors of CIGNA Corporation
(as amended and restated on July 23, 2003, effective October 1, 2003)

        The Compensation Plan for Non-Employee Directors of CIGNA Corporation,
as amended and restated (the “Plan”), provides certain compensation arrangements
to non-employee directors of CIGNA Corporation (the “Directors”).  The July 23,
2003 amendment renames the Plan, formerly known as the Stock Compensation Plan
for Non-Employee Directors of CIGNA Corporation, and eliminates the ability of
Directors to receive any portion of their retainers or fees in shares of CIGNA
Corporation Common Stock.

        The Plan provides that at least half of their annual retainer for their
services as Directors (i.e., at least $25,000 out of $50,000) will be deferred
pursuant to the terms of the Deferred Compensation Plan for Directors of CIGNA
Corporation (the “Deferred Compensation Plan”).   Amounts deferred are credited
at rates of return that track the economic performance of CIGNA Corporation
Common Stock.  

        In addition, the Plan provides that Directors may defer receipt of all
or any portion of any other retainers or fees paid to them for services as
Directors pursuant to the terms of the Deferred Compensation Plan or receive
payment of these retainers or fees in cash. 

--------------------------------------------------------------------------------